Citation Nr: 1403279	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

2.  Entitlement to an evaluation in excess of 20 percent for low back pain with degenerative disc disease, prior to May 15, 2012.

3.  Entitlement to an evaluation in excess of 40 percent for low back pain with degenerative disc disease, effective May 15, 2012.

4.  Entitlement to an evaluation in excess of 20 percent for residuals of a left knee meniscectomy with arthritis and surgical scar.

5.  Whether the reduction in the disability rating for service-connected residuals of left knee meniscectomy with arthritis and surgical scar from 20 percent to 10 percent, effective May 15, 2012, is proper.

6.  Entitlement to a higher initial evaluation for service-connected sciatica, to include whether the reduction from 10 percent to noncompensable, effective May 15, 2012, was proper.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The appellant served on active duty from November 1995 to August 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In November 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

Regarding the characterization of the issues on appeal, the RO essentially treated the appellant's August 2012 notice of disagreement with the June 2012 rating decision, which reduced the appellant's disability ratings for his left knee disability and sciatica of the right lower extremity, as a notice of disagreement with both the rating assigned and the reduction.  Thus, the Board has characterized the issues as shown above.

Following the June 2012 supplemental statement of the case and August 2012 statement of the case, the Board received evidence from the appellant.  The evidence included statements from the appellant, a duplicate April 2008 private treatment record and a VA treatment record that is not relevant to the claims.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  As the evidence is not pertinent to the claims being decided below and the pertinent private treatment record is a duplicate, the Board finds no prejudice to the appellant in proceeding to adjudicate the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an evaluation in excess of 40 percent for low back pain with degenerative disc disease, from May 15, 2012, entitlement to an evaluation in excess of 20 percent for residuals of a left knee meniscectomy with arthritis and surgical scar, and entitlement to a higher initial evaluation for service-connected sciatica, to include whether the reduction from 10 percent to noncompensable, effective May 15, 2012, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  At the November 2013 Board hearing, the appellant requested a withdrawal of the appeal on the issue of entitlement to service connection for an acquired psychiatric disability, to include depression. 

2.  Prior to May 15, 2012, the service-connected low back disability is shown to have manifested forward flexion with additional loss of motion on repetitive use due to pain, fatigue, weakness and lack of endurance that more nearly approximates that of flexion restricted to 30 degrees or less; anklyosis and incapacitating episodes due to intervertebral disc syndrome were not demonstrated.

3.  When compared to VA examination results from October 2008, the May 2012 VA examination does not clearly reflect sustained improvement over time such as to justify a reduction in rating of residuals of a left knee meniscectomy with arthritis and surgical scar.

4.  It is reasonably shown the appellant's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant of the issue of entitlement to service connection for an acquired psychiatric disability, to include depression, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Prior to May 15, 2012, the criteria for the assignment of a 40 percent rating for the service-connected low back pain with degenerative disc disease have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

3.  The criteria for a reduction of the rating for the service-connected residuals of left knee meniscectomy with arthritis and surgical scar from 20 percent to 10 percent, effective May 15, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.344 (2013).  

4.  The criteria for a grant of TDIU have been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Notice and Assistance

In regard to the issues of entitlement a TDIU and restoration of a 20 percent rating for residuals of left knee meniscectomy with arthritis and surgical scar, those claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for a higher rating for his low back disability, prior to May 15, 2012.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the increased rating claim, a letter dated in September 2008 fully satisfied the VA's duty to notify.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The records requested by the RO from his private physician from May 2012, noted in the remand, are not relevant to the period on appeal from prior to May 2012.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the appellant with an appropriate VA examination in October 2008.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The October 2008 VA examination report is thorough and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Acquired Psychiatric Disability, to include Depression

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the November 2013 Board hearing and in a November 2013 statement, the appellant stated that he wished to withdraw his appeal on the issue of entitlement to service connection for an acquired psychiatric disability, to include depression.  See Board Hearing Transcript (Tr.) at p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue.  Accordingly, the Board does not have jurisdiction to review the issue and the appeal is dismissed.

III.  Low Back Pain, Prior to May 15, 2012

The appellant's low back pain with degenerative disc disease is rated as 20 percent disabling, prior to May 15, 2012.  For the reasons that follow, the Board finds that a rating of 40 percent is warranted, prior to May 15, 2012.

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The appellant's claim for an increased rating was received on August 27, 2008. As such, the rating period on appeal is from August 27, 2007.  38 C.F.R. § 3.400(o)(2) (2013).

The appellant's low back pain with degenerative disc disease is rated under Diagnostic Code 5243.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013).

Prior to May 15, 2012, the appellant underwent one examination, in October 2008.  The October 2008 VA examination report reflects that the appellant's back had forward flexion with increasing pain to 60 degrees the first repetition and by the third repetition could only reach 40 degrees.  All back motions were accompanied by a notable increase in discomfort as soon as he left the vertical position.  The VA examiner noted that the appellant had increased pain, particularly in the lumbar spine, with each repetition of motion.  The appellant reported that his back pain is so severe it wakes him up and he is unable to get back to sleep.  He reported that in the morning he has pain of 8 or 9 out of 10, eventually going to 5 out of 10 by evening.  

The appellant has consistently stated that he has severe back pain.  The appellant is competent to report symptoms capable of lay observation and the Board finds his statements in this regard to be credible.  An April 2008 private hospital record indicates the appellant complained of increased low back pain radiating to his right leg.  He had an MRI of the spine which showed L5-S1 disk herniation.  An X-ray showed subluxation of L5-S1.  The record indicates back surgery was suggested.

An April 2010 VA treatment record noted that the appellant had almost constant pain in his low back.  The May 15, 2012 VA examination report reflects that the appellant's thoracolumbar spine had flexion of 20 degrees with objective evidence of painful motion beginning at 20 degrees.  The May 2012 VA examination report indicates the appellant reported having constant low back pain which was exacerbated by trunk range or motion and weight bearing activities.

The Board finds that the overall evidence of record prior to May 15, 2012, demonstrates that a 40 percent rating, but no higher, is warranted for the appellant's back disability.  Although the October 2008 VA examination report indicated the appellant's back had forward flexion of 40 degrees, greater than the 30 degrees required for a 40 percent rating, his reported symptoms were consistent throughout the period of appeal.  The May 15, 2012, VA examination report reflects that the appellant reported symptoms of severe back pain, which were consistent with the symptoms he experienced throughout the period on appeal, including prior to May 15, 2012.  Additionally, in Deluca v. Brown, 8 Vet. App. 202 (1995), the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2013).  The October 2008 VA examination report indicated the appellant's back flexion worsened by 20 degrees following three repetitions.  The Board finds that with consideration of DeLuca, the appellant had back flexion equivalent to forward flexion of the thoracolumbar spine of 30 degrees or less.  The evidence also indicates the appellant's back disability worsened near the time he filed his claim for an increased rating in August 2008.  The April 2008 private hospital record indicated surgery was recommended.  

The appellant is also separately rated for neurological symptoms, including sciatica of the left and right lower extremities and erectile dysfunction.  There are no other symptoms relating to his back disability warranting a separate evaluation, prior to May 15, 2012. 

Based on all the evidence of record, and with consideration of DeLuca, the Board finds that a higher rating of 40 percent, but no higher, for the appellant's low back pain with degenerative disc disease is warranted, prior to May 15, 2012.  However, the Board finds that a rating in excess of 40 percent is not warranted.  The evidence does not demonstrate, and the appellant has not claimed, that he has unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least 6 weeks during the past 12 months.  

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the left knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the appellant's back disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the back disability is primarily manifested by limitation of motion due to pain.  The applicable diagnostic codes used to rate the appellant's disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the appellant's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

IV.  Propriety of Reduction of Left Knee Disability

Historically, in a July 2003 rating decision, the RO granted service connection for left knee patella femoral syndrome with a temporary evaluation of 100 percent assigned from November 7, 2002.  An evaluation of 10 percent was assigned from February 1, 2003.  October 2003 and July 2005 rating decisions continued the 10 percent rating.  In a January 2009 rating decision, the RO granted an increased rating of 20 percent effective August 27, 2008, for left patellofemoral pain syndrome.  

The increased rating was granted effective the date of the appellant's claim for an increase.  An October 2008 VA examination showed that the appellant had pain in the knee on an almost daily basis and used a brace.  He reported having pain while sitting of 5 of 10 and when walking of 8 or 9 out of 10.  On examination, his gait had mild left antalgia.  The left knee had extension of 0 degrees and flexion of 110 degrees.  With additional repetition, there was increased pain in the knee.  An MRI done May 7, 2008 showed large ACL graft ganglion at the tibial tunnel extending to the soft tissues anteriorly.  Neurological exam showed sensation intact to pain prick, light touch and vibration.  Muscle strength in the lower extremities was 4 of 5 in all fields.  An evaluation of 20 percent was granted for X-ray involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

In a June 2011 rating decision, the RO re-characterized the service-connected disability as residuals of a left knee meniscectomy with arthritis and surgical scar and reduced the rating to 10 percent effective May 15, 2012.  The RO stated that the reduction was based on VA treatment records from April 2010 through April 2011 and the May 15, 2012 VA examination.  

The May 2012 VA examination report reflects that the appellant reported having constant pain in both knees.  The VA examiner reviewed the claims file.  The VA examiner did not review the claims file.  He did not report flare-ups.  On examination, left knee flexion ended at 90 degrees with objective evidence of painful motion beginning at 70 degrees.  The appellant had left knee extension of 0 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive use testing, the left knee had flexion of 90 degrees and extension of 0 degrees.  He did not have any additional limitation in range of motion of the knee following repetitive use testing.  The appellant had function loss to the left knee of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The appellant did not have tenderness or pain to palpation for joint line or soft tissues of the knee.  Muscle strength testing was 4/5 on flexion and extension.  Joint stability tests were normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The appellant had a left meniscal tear and frequent episodes of joint pain and joint effusion.  The appellant used a brace.  The VA examiner found that the appellant's knee impacted his ability to work because he knee had constant pain with decreased range of motion.  

The appellant filed a notice of disagreement with the reduction in August 2012.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).
In this case, the reduction in rating of the service-connected left knee disability from 20 percent to 10 percent, effective May 15, 2012, did not result in a reduction in the amount of compensation payable to the Veteran (because the RO simultaneously granted an increased rating of 40 percent for low back pain with degenerative disc disease, effective May 15, 2012).  As such, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Thus, the Board will turn to the question of whether the rating reduction was proper.

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the 20 percent rating for the Veteran's service-connected residuals of left knee meniscectomy with arthritis and surgical scar was in effect for less than five years at the time of the reduction.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

Nevertheless, prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).   

It is essential both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 U.S.C.A. § 4.10.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 413 Vet. App. at 421.

In the instant case, the Board finds that the May 2012 VA examination provided an inadequate basis for reducing the appellant's disability evaluation for service-connected residuals of left knee meniscectomy with arthritis and surgical scar.  As stated, in a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work. 

The Board finds that the May 2012 VA examination does not show that an improvement in the left knee disability occurred or that there was an improvement in the appellant's ability to function.  The May 2012 VA examination showed the appellant had reduced flexion of the left knee of 90 degrees instead of 110 degrees.  The knee had flexion with pain of 70 degrees.  The appellant's muscle strength was the same at both VA examinations, 4 out of 5.  Both examinations noted the appellant wore a brace.  Additionally, the October 2008 VA examiner reviewed the appellant's claims file while the May 2012 VA examiner did not.  Regardless of whether the appellant's left knee disability met the schedular criteria for a 20 percent rating, the Board finds that the May 2012 VA examination does not show that the appellant's left knee disability improved from the October 2010 VA examination.  On the contrary, the May 2012 VA examination demonstrated that the appellant's left knee flexion had worsened.  

The Board finds that the May 2012 VA examination was inadequate for reducing the evaluation assigned for the appellant's left knee disability.  The VA examination did not show that the appellant's left knee disability improved.  The May 2012 VA examination report indicated the appellant's left knee flexion had decreased and that the left knee impacted the appellant's ability to work.  Thus, the Board finds that a preponderance of the evidence is against a finding that the appellant's service-connected left knee disability underwent actual improvement at the time of the June 2012 rating decision.  Accordingly, the Board finds that the reduction in the evaluation for service-connected residuals of left knee meniscectomy with arthritis and surgical scar to 10 percent disabling was improper, and the 20 percent disability evaluation is restored, effective May 15, 2012. 

V. TDIU

The appellant contends that he is unemployable due to his service-connected disabilities.  For the reasons that follow, the Board finds that entitlement to a TDIU is warranted.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2013).  

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2012) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, the appellant is service-connected for low back pain with degenerative disc disease, rated as 40 percent disabling (as discussed above, the Board finds that a higher rating of 40 percent is warranted prior to May 15, 2012); left medial meniscectomy and interior cruciate ligament tear residuals, rated as 20 percent disabling; sciatica of the left lower extremity, rated as 10 percent disabling prior to May 15, 2012, and as 20 percent disabling from May 15, 2012; tinnitus, rated as 10 percent disabling; chronic degenerative joint disease of the right knee, rated as 10 percent disabling; residuals with instability of a tear of the medial collateral ligament of the right knee, rated as 10 percent disabling; residuals of a left knee meniscectomy, rated as 20 percent disabling prior to May 15, 2012, and as 10 percent disabling from May 15, 2012; erectile dysfunction rated as noncompensable; and sciatica of the right lower extremity, rated as 10 percent disabling, prior to May 15, 2012, and as noncompensable from May 15, 2012. 

With consideration of the grant of a 40 percent rating of the low back disability, prior to May 15, 2012, the appellant's combined service-connected disability is 80 percent.  As the appellant also had a disability rated as 40 percent disabling, the appellant met the criteria for consideration to entitlement to a TDIU under 38 C.F.R. § 4.16a on a schedular basis throughout the period on appeal.

Consequently, the Board must now determine whether these service-connected disabilities preclude the appellant from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The ultimate question is whether the veteran, because of a service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he/she can find employment.  Van Hoose, 4 Vet. App. at 363.

The appellant has stated that he is unable to work due to severe pain.  He stated that he previously worked in a family store.  He reported that his brothers fired him because he could not finish his shifts due to pain.  He reported that he had no education after high school.  See October 2012 statement.  

The May 2012 VA examiner found that the appellant's low back and bilateral knee condition had painful symptoms that would prevent him from performing an occupation that required physical labor or prolonged weight bearing/ambulation.  The VA examiner found the service-connected low back and bilateral knee condition should not prevent the appellant from performing a sedentary/desk work occupation that required minimal weight bearing/ambulation.  The examiner opined that it was less likely that the appellant's service-connected disabilities alone or together rendered him unable to service or follow a substantially gainful occupation.  

An August 2013 letter reflects that the appellant was denied Vocational Rehabilitation and Employment services.  The letter stated that the appellant has "a number of significant medical conditions and other factors that are interfering with your ability to return to gainful employment."  The evidence used to make the determination included VA treatment records and a direct interview with the appellant.

The Board finds that the overall evidence demonstrates the appellant is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The May 2012 VA examiner found that the appellant's low back and bilateral knee condition had painful symptoms that would prevent him from performing an occupation that required physical labor or prolonged weight bearing/ambulation.  Although the VA examiner opined that the appellant could be employed in a sedentary position, the VA examiner did not review the appellant's claims file.  Thus, the opinion has limited probative value.  The appellant's work history is primarily limited to working in a store and he has a high school education.  With consideration of the severity of the appellant's disabilities, his education, work history, and the August 2013 letter indicating he was denied Vocational Rehabilitation and Employment services due to his medical conditions, the Board finds that the appellant meets the criteria for entitlement to a TDIU.

The appellant filed a claim for an increased rating for his low back disability on August 27, 2008.  TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the appellant has also met the criteria for a TDIU throughout the period on appeal.  In a September 2013 VA Form 21-8940, the appellant stated that he last worked in October 2009.  Thus, entitlement to a TDIU is granted effective November 1, 2009, the first month following the last date he worked.



ORDER

The appeal as the issue of entitlement to service connection for an acquired psychiatric disability, to include depression, is dismissed.

Prior to May 15, 2012, an evaluation of 40 percent, but no higher, for low back pain with degenerative disc disease is granted.

Entitlement to restoration of a 20 percent rating for residuals of a left knee meniscectomy with arthritis and surgical scar from May 15, 2012, is granted.

Entitlement to a TDIU is granted, effective November 1, 2009.


REMAND

In a June 2013 VA Form 21-4142, the appellant requested records from Dr. J. L. from May 2012 to present relating to sciatica and hip pain.  He also noted an X-ray showed arthritis to the right hip and back.  There is no indication the RO attempted to obtain the records.  VA's duty to assist requires that VA request the records.  As the records are relevant to the appellant's claims for an increased rating for his back disability, from May 15, 2012, sciatica of the right lower extremity, to include whether a reduction was warranted, and residuals of a left knee meniscectomy with arthritis and surgical scar, the claims must be remanded.  

At the November 2013 hearing, the appellant testified that his disabilities have worsened.  See Tr. at p. 7.  As the claim is being remanded and the most recent VA examination was in May 2012, the Board finds that the appellant should be afforded new VA examinations to evaluate the current severity of his service-connected low back, knee and sciatica disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, the VA treatment records in the file only date to April 2012.  Consequently, the Board requests the appellant's complete VA treatment records from April 2012 to present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the private treatment records from Dr. J.L. requested by the appellant in the June 2013 VA Form 21-4142.  All steps taken to obtain the records should be documented.  If no records are obtained, the claims file must indicate this fact. 

2.  Obtain all of the appellant's VA treatment records from April 2012 to present.  If no records are available, the claims folder must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the current severity of his service-connected (1) low back disability; (2) sciatica of the right lower extremity; and (3) residuals of left knee meniscectomy with arthritis and surgical scar.

Forward the claims file to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  

The examination must include range of motion studies of the thoracolumbar spine and left knee.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should discuss whether the Veteran's disabilities have resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should provide an opinion with respect to sciatica of the right lower extremity as to whether it is mild, moderate, moderately severe, or severe.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


